DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 16-22 are pending and under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the judicial exceptions include the natural phenomenon, 
the level of sCD83 in serum of the subject suffering from lymphoma. In addition, the “judicial exceptions” include the abstract ideas, “comparing the level of sCD83 in serum of the subject relative to the level of sCD83 in a subject not suffering from lymphoma” and “comparing the level of sCD83 during and/or after treatment with the level of sCD83 before treatment” which are not eligible for patent protection without significantly more recited in the claims.
 A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.
The present claims are directed to judicial exceptions?  The claims recite the natural phenomenon, the level of sCD83 in serum of the subject suffering from lymphoma. In addition, the claims recite the the abstract ideas, “comparing the level of sCD83 in serum of the subject relative to the level of sCD83 in a subject not suffering from lymphoma” and “comparing the level of sCD83 during and/or after treatment with the level of sCD83 before treatment”. These limitations could be done by merely reviewing the data mentally and mentally comparing.  In addition, these limitations encompass mathematical equations or graphs which could be used in the comparisons.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In the present claims there are no active method steps that transform the process into a practical application of the comparing steps.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. As discussed below, the active method steps of  “determining the level of sCD83 in serum of the subject” set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to method of treating lymphoma in a subject, comprising administering to the subject an effective amount of a CD83 binding protein, wherein the CD83 binding protein comprises an antigen binding domain which comprises:
(a) a heavy chain variable region (VH) which comprises: (i) a sequence which is at least 90% identical to the amino acid sequence shown in SEQ IDNO:10.
The Specification discloses an antibody which binds to CD83 and comprises heavy chain variable region sequences identical to SEQ ID NOs: 10, 21, 22 and 35.  The Specification does not disclose which amino acids in the heavy chain CDRs of the anti-83 antibody that are essential for binding to CD83.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  While there are some publications, which acknowledge that CDR3 is important, the conformations of other CDRs as well as framework residues influence binding.  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al (Biochemical and Biophysical Research Communications, 2003, Vol. 307, pp. 198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.). Holm et al (Molecular Immunology, 2007, Vol. 44, pp. 1075-1084) describes the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding unexpectedly a residue in CDR2 of the light chain was also involved (abstract).  
The specification does not provide adequate written description of the claimed genus of antibodies which binds to CD83 and comprises a heavy chain variable region sequences which is at least 90% identical to SEQ ID NOs: 10, and are capable of treating lymphoma.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of antibodies which binds to CD83 and comprises a heavy chain variable region sequence which is at least 90% identical to SEQ ID NOs: 10, respectively and are capable of treating lymphoma.  The Specification discloses antibodies which binds to CD83 and comprise heavy chain variable region sequences identical to SEQ ID NOs: 10, 21, 22 and 35 that are capable of treating lymphoma. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).	
However, without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
Thus, the instant specification may provide an adequate written description of the genus of antibodies which binds to CD83 and comprises a heavy chain variable region sequences which is at least 90% identical to SEQ ID NOs: 10, and are capable of treating lymphoma, per Lilly by structurally describing a representative number of anti-CD83 antibodies or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).
In this case, the specification does not appear to sufficiently describe the genus of antibodies which binds to CD83 and comprises a heavy chain variable region sequences which is at least 90% identical to SEQ ID NOs: 10, and are capable of treating lymphoma and thus does not satisfy either the Lilly nor Enzo standards.  The Specification disclose antibodies which binds to CD83 and comprises heavy chain variable region sequences identical to SEQ ID NOs: 10, 21, 22 and 35 that are capable of treating lymphoma. There are insufficient structural features common to all members of the genus of anti-CD83 antibodies.    The anti-CD83 antibodies are claimed by function, the ability to treat lymphoma.  However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of anti-CD83 antibodies.  One of ordinary skill in the art would not be able to identify the broad claimed genus of antibodies which binds to CD83 and comprises a heavy chain variable region sequences which is at least 90% identical to SEQ ID NOs: 10, and are capable of treating lymphoma.
Thus, the specification does not provide an adequate written description of the genus of antibodies which binds to CD83 that is required to practice the claimed invention.  Applicants have not described the genus of anti-CD83 antibodies sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Casey et al (US 10,870,704, issued 22 December 2020, filed 23 October 2015, IDS).
	Casey teaches treating diagnosing and treating lymphoma with anti-83 antibodies (column 37, lines 14-16, 40-49). Casey discloses that the anti-83 antibodies may be conjugated with therapeutic moieties (column 5, lines 19-22; column 31, lines 5-33, Table 2).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Casey et al (US 10,870,704, issued 22 December 2020, filed 23 October 2015, IDS, cited previously) in view of Seldon et al (US 2015/0376277, published 31 December 2015, IDS, cited previously) in further view of Hock et al Leuk Res, 28:237-241, 2004, IDS) and Khader et al (Virchows Archiv, 469:S111, 2016).
Seldon disclose anti-CD83 antibodies comprising a heavy chain variable region which comprises a CDR1 sequence comprising the amino acid sequence of SEQ ID NO: 4, a CDR2 sequence comprising the amino acid sequence of SEQ ID NO: 5 and a CDR3 sequence comprising the amino acid sequence of SEQ ID NO: 6; and a light chain variable region which comprises a CDR1 sequence comprising the amino acid sequence of SEQ ID NO: 7, a CDR2 sequence comprising the amino acid sequence of SEQ ID NO: 8 and a CDR3 sequence comprising the amino acid sequence of SEQ ID NO:9 (see sequence comparisons below). Seldon disclose that the anti-CD83 antibody may be a Fab, a Fab’, a F(ab')2, a Fab2 or an scFv, (paragraphs 168-173). Seldon disclose that the anti-CD83 antibodies may be used for diagnosing or prognosing a condition (paragraphs 326-334)
One of ordinary skill in the art would have been motivated to apply Seldon’s anti-CD83 antibody and method for diagnosing a condition using the anti-CD83 antibody with Casey’s method of treating lymphoma with an anti-CD83 antibody because both Seldon and Casey disclose using anti-CD83 antibodies for treating and diagnosing diseases associated with CD83. It would have been prima facie obvious to have substituted Seldon’s anti-CD83 antibody for Casey’s anti-CD83 antibody because 
one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Both Seldon and Casey disclose using anti-CD83 antibodies for treating and diagnosing diseases associated with CD83. 
	Neither Casey nor Seldon disclose specific Hodgkin’s and non- Hodgkin’s lymphomas.
	Hock disclose elevated levels of sCD83 in non-Hodgkin’s lymphomas (page 238, 2nd column to page 240, 2nd column; Fig. 1). 
Khader discloses expression of CD83 on Hodgkin’s and non- Hodgkin’s lymphomas. 
	One of ordinary skill in the art world have been motivated to apply Hock and Khader’s disclosure of CD83 expression on Hodgkin’s and non-Hodgkin’s lymphomas to Casey and Seldon’s methods for treating CD83 using anti-CD83 antibodies because Casey, Hock and Khader’s disclose CD83 expression in lymphoma while Casey and Seldon teach treating diseases involving CD83 expression with anti-CD83 antibodies. It would have been prima facie obvious to combine Casey and Seldon’s methods for treating CD83 using anti-CD83 antibodies with Hock and Khader’s disclosure of CD83 expression on Hodgkin’s and non-Hodgkin’s lymphomas to treat Hodgkin’s and non- Hodgkin’s lymphoma with anti-CD83 antibodies.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,840,559 in view of Casey et al (US 10,870,704, issued 22 December 2020, filed 23 October 2015, IDS, cited previously) in view of Hock et al Leuk Res, 28:237-241, 2004, IDS, cited previously) and Khader et al (Virchows Archiv, 469:S111, 2016, cited previously). The claims of U.S. Patent No. 9,840,559 are drawn to a CD83 binding protein comprising an antigen binding domain which specifically binds to CD83, wherein the binding protein comprises: (a) a heavy chain variable region (VH) which is at least 90% identical to the amino acid sequence of SEQ ID NO: 1 and comprises: (i) a CDR1 which comprises the amino acid sequence shown in SEQ ID NO: 2; (ii) a CDR2 which comprises the amino acid sequence shown in SEQ ID NO: 3; and (iii) a CDR3 which comprises the amino acid sequence shown in SEQ ID NO: 4; and (b) a light chain variable region (VL) which comprises: (i) a CDR1 as shown in SEQ ID NO: 26; (ii) a CDR2 as shown in SEQ ID NO: 27; and (iii) a CDR3 as shown in SEQ ID NO: 28 which encompasses the anti-CD83 antibody of claims 7-10 of the present claims. It would have been obvious to treat lymphoma with the claimed antibodies given the disclosures of Casey, Khader and Smock which teach treating lymphomas with anti-CD83 antibodies and disclose expression of CD83 on Hodgkin’s lymphoma and non- Hodgkin’s lymphoma.

Claims 1-14 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,781,255 in view of Casey et al (US 10,870,704, issued 22 December 2020, filed 23 October 2015, IDS, cited previously) in view of Hock et al Leuk Res, 28:237-241, 2004, IDS, cited previously) and Khader et al (Virchows Archiv, 469:S111, 2016, cited previously). The claims of U.S. Patent No. 10,781,255 are drawn to a method for treating or preventing a CD83-associated disease or condition in a subject comprising administering to the subject a CD83 binding protein comprising an antigen binding domain which specifically binds to CD83, wherein the CD83 binding protein comprises: (a) a heavy chain variable region (VH) which comprises: (i) a sequence which is the amino acid sequence shown in SEQ ID NO: 1; or (ii) three complementarity determining regions (CDRs) of the amino acid sequence shown in SEQ ID NO: 1; and (b) a light chain variable region (VL) which comprises: (i) a sequence which is any one of the amino acid sequences shown in SEQ ID NO: 5, 6, 7, 8, or 9; or (ii) three complementarity determining regions (CDRs) of any one of the amino acid sequence shown in SEQ ID NO: 5, 6, 7, 8, or 9; or (iii) a consensus sequence as shown in SEQ ID NO: 10; or (iv) three CDRs, wherein the amino acid sequence of CDR1, CDR2, or CDR3 is a consensus sequence shown in SEQ ID NO: 26, 27 or 28. 
The antibody recited in claim 1 encompasses the antibody recited in claims 7-10 of the present claims. It would have been obvious to treat lymphoma with the claimed antibodies given the disclosures of Casey, Khader and Smock which teach treating lymphomas with anti-CD83 antibodies and disclose expression of CD83 on Hodgkin’s lymphoma and non- Hodgkin’s lymphoma.

US-14-765-236-1
; Sequence 1, Application US/14765236
; Publication No. US20150376277A1
; GENERAL INFORMATION
;  APPLICANT: Seldon, Therese Ann
;  APPLICANT:Munster, David John
;  APPLICANT:Hart, Derek Nigel John
;  APPLICANT:Jones, Martina Louise
;  APPLICANT:Munro, Trent Phillip
;  APPLICANT:Mahler, Stephen Michael
;  APPLICANT:Zhou, Eunice Yu
;  APPLICANT:Marks, James D.
;  TITLE OF INVENTION: ANTI-CD83 ANTIBODIES AND USE THEREOF
;  FILE REFERENCE: 2090.1000US371
;  CURRENT APPLICATION NUMBER: US/14/765,236
;  CURRENT FILING DATE: 2015-07-31


  Query Match             80.7%;  Score 105.7;  DB 14;  Length 117;
  Best Local Similarity   30.3%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 SYAMH--------------VISYDGSNKY------------------------------- 15
              |||||              ||||||||||                               
Db         31 SYAMHWVRQAPGKGLEWVAVISYDGSNKYYADSVKGRFTISRDNSKNTLYLQMNSLRAED 90

Qy         16 --------HYYYGMDV 23
                      ||||||||
Db         91 TAMYYCARHYYYGMDV 106

US-14-765-236-7
; Sequence 7, Application US/14765236
; Publication No. US20150376277A1
; GENERAL INFORMATION
;  APPLICANT: Seldon, Therese Ann
;  APPLICANT:Munster, David John
;  APPLICANT:Hart, Derek Nigel John
;  APPLICANT:Jones, Martina Louise
;  APPLICANT:Munro, Trent Phillip
;  APPLICANT:Mahler, Stephen Michael
;  APPLICANT:Zhou, Eunice Yu
;  APPLICANT:Marks, James D.
;  TITLE OF INVENTION: ANTI-CD83 ANTIBODIES AND USE THEREOF
;  FILE REFERENCE: 2090.1000US371
;  CURRENT APPLICATION NUMBER: US/14/765,236
;  CURRENT FILING DATE: 2015-07-31
  


  Query Match             81.7%;  Score 110.3;  DB 14;  Length 107;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQGIRNYLA---------------ATSTLQS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQGIRNYLAWYQQKPGKVPKLLIYATSTLQSGVPSRFSGSRSGTEFTLTISSLHPEDF 83

Qy         19 -----QQVDRFPYT 27
                   |||||||||
Db         84 ATYYCQQVDRFPYT 97

US-14-765-236-1
Sequence 1, Application US/14765236
; Publication No. US20150376277A1
; GENERAL INFORMATION
;  APPLICANT: Seldon, Therese Ann
;  APPLICANT:Munster, David John
;  APPLICANT:Hart, Derek Nigel John
;  APPLICANT:Jones, Martina Louise
;  APPLICANT:Munro, Trent Phillip
;  APPLICANT:Mahler, Stephen Michael
;  APPLICANT:Zhou, Eunice Yu
;  APPLICANT:Marks, James D.
;  TITLE OF INVENTION: ANTI-CD83 ANTIBODIES AND USE THEREOF
;  FILE REFERENCE: 2090.1000US371
;  CURRENT APPLICATION NUMBER: US/14/765,236
;  CURRENT FILING DATE: 2015-07-31

  Query Match             100.0%;  Score 623;  DB 14;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQESGGGVVQPGRSLRLSCAASGFTFSSYAMHWVRQAPGKGLEWVAVISYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQESGGGVVQPGRSLRLSCAASGFTFSSYAMHWVRQAPGKGLEWVAVISYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAMYYCARHYYYGMDVWGQGTTLTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAMYYCARHYYYGMDVWGQGTTLTVSS 117

US-14-765-236-7
; Sequence 7, Application US/14765236
; Publication No. US20150376277A1
; GENERAL INFORMATION
;  APPLICANT: Seldon, Therese Ann
;  APPLICANT:Munster, David John
;  APPLICANT:Hart, Derek Nigel John
;  APPLICANT:Jones, Martina Louise
;  APPLICANT:Munro, Trent Phillip
;  APPLICANT:Mahler, Stephen Michael
;  APPLICANT:Zhou, Eunice Yu
;  APPLICANT:Marks, James D.
;  TITLE OF INVENTION: ANTI-CD83 ANTIBODIES AND USE THEREOF
;  FILE REFERENCE: 2090.1000US371
;  CURRENT APPLICATION NUMBER: US/14/765,236
;  CURRENT FILING DATE: 2015-07-31

  Query Match             100.0%;  Score 553;  DB 14;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPSSLSASVGDRVTITCRASQGIRNYLAWYQQKPGKVPKLLIYATSTLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPSSLSASVGDRVTITCRASQGIRNYLAWYQQKPGKVPKLLIYATSTLQSGVPS 60

Qy         61 RFSGSRSGTEFTLTISSLHPEDFATYYCQQVDRFPYTFGQGTKVELK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSRSGTEFTLTISSLHPEDFATYYCQQVDRFPYTFGQGTKVELK 107

US-14-765-236-5
; Sequence 5, Application US/14765236
; Publication No. US20150376277A1
; GENERAL INFORMATION
;  APPLICANT: Seldon, Therese Ann
;  APPLICANT:Munster, David John
;  APPLICANT:Hart, Derek Nigel John
;  APPLICANT:Jones, Martina Louise
;  APPLICANT:Munro, Trent Phillip
;  APPLICANT:Mahler, Stephen Michael
;  APPLICANT:Zhou, Eunice Yu
;  APPLICANT:Marks, James D.
;  TITLE OF INVENTION: ANTI-CD83 ANTIBODIES AND USE THEREOF
;  FILE REFERENCE: 2090.1000US371
;  CURRENT APPLICATION NUMBER: US/14/765,236
;  CURRENT FILING DATE: 2015-07-31

  Query Match             100.0%;  Score 553;  DB 14;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPSLLSASLGDRVTITCRASQGIKNYFAWYQQRPGKAPKLLIYATSNLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVMTQSPSLLSASLGDRVTITCRASQGIKNYFAWYQQRPGKAPKLLIYATSNLQSGVPS 60

Qy         61 RFSGSGSGTEFTLTISSLQPEDFATYYCQQLGAYPLTFGGGTKLELK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQPEDFATYYCQQLGAYPLTFGGGTKLELK 107


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/MARK HALVORSON/Primary Examiner, Art Unit 1642